 

Exhibit 10.3

 



Exhibit B

 

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND REASONABLY
APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 



 



  

COMMON STOCK PURCHASE WARRANT

 

 

Number of shares: 550,000     Holder: Greentree Financial Group, Inc.        
Exercise Price per Share:  $2.00   Warrant No.  2020-002       Expiration
Date:   January 22, 2023   Issue Date: January 22, 2020

 

 

FOR VALUE RECEIVED, EDISON NATION, INC., a Nevada corporation (the “Company”),
hereby certifies that Greentree Financial Group, Inc., or its designated assigns
(the “Warrant Holder”), is entitled to purchase the securities set forth below.

 

This Warrant entitles the Warrant Holder to purchase from the Company at any
time after the Issue Date and before the Expiration Date, Five Hundred Fifty
Thousands (550,000) shares (the “Warrant Shares”) of common stock (the “Common
Stock”) of the Company at an exercise price of Two Dollars (US$2.00) per share
(as adjusted from time to time as provided in Section 7 hereof, the “Exercise
Price”), at any time and from time to time from and after the Issue Date and
through and including 5:00 p.m. New York time on the Expiration Date.

 

This Warrant is being issued pursuant to that certain Loan Agreement, dated as
of January 22, 2020 by and between the Company and the Warrant Holder, (the
“Loan Agreement”). Capitalized terms used herein but not otherwise defined
herein, shall have the meanings given to them in the Loan Agreement.

 

 



Initial:   CF  



 



   

 

 

This Warrant is subject to the following terms and conditions:

 

1. Registration of Warrant. The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Warrant Holder hereof from time to time. The Company may
deem and treat the registered Warrant Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Warrant Holder, and for all other purposes, unless provided notice to the
contrary in accordance herewith.

 

2. Investment Representation. The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws. The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the United States Securities Act of 1933, as
amended (the “1933 Act”) and may not be sold by the Warrant Holder except
pursuant to an effective registration statement or pursuant to an exemption from
registration requirements of the 1933 Act and in accordance with federal and
state securities laws. If this Warrant was acquired by the Warrant Holder
pursuant to the exemption from the registration requirements of the 1933 Act
afforded by Regulation S thereunder, the Warrant Holder acknowledges and
covenants that this Warrant may not be exercised by or on behalf of a Person
during the one year distribution compliance period (as defined in Regulation S)
following the date hereof. “Person” means an individual, partnership, firm,
limited liability company, trust, joint venture, association, corporation, or
any other legal entity.

 

3. Validity of Warrant and Issue of Shares. The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Warrant Shares that may be issued upon the due exercise of
the rights represented by this Warrant will, when issued upon such exercise, be
duly authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof. The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by this Warrant.

 

4. Registration of Transfers and Exchange of Warrants.

 

a. Subject to compliance with the legend set forth on the face of this Warrant,
the Company shall register the transfer of this Warrant, or any portion of this
Warrant, in the Warrant Register, upon delivery by the Warrant Holder to the
Company, pursuant to Section 11 of (i) this Warrant, and (ii) a duly completed
and executed written assignment. Upon any such registration or transfer, a new
warrant to purchase Common Stock, in substantially the form of this Warrant (any
such new warrant, a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Warrant Holder. The acceptance of the New Warrant by the
transferee thereof shall be deemed the acceptance of such transferee of all of
the rights and obligations of a Warrant Holder of a Warrant.

 



 

Initial:   CF  



 



   

 

 

 

b. This Warrant is exchangeable, upon the surrender hereof by the Warrant Holder
to the office of the Company specified in or pursuant to Section 11 for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder. Any such New Warrant
will be dated the date of such exchange, and will have the same Expiration Date
as the original Warrant for which the New Warrant was exchanged.

 

5. Exercise of Warrants.

 

a. Exercise of this Warrant shall be made upon delivery to the Company pursuant
to Section 11, of (i) this Warrant; (ii) a duly completed and executed election
notice, in the form attached hereto (the “Election Notice”) and (iii) payment of
the Exercise Price. Payment of the Exercise Price may be made at the option of
the Warrant Holder either (a) in cash, wire transfer or by certified or official
bank check payable to the order of the Company equal to Exercise Price per share
in effect at the time of exercise multiplied by the number of Warrant Shares
specified in the Election Notice, or (b) through a cashless exercise provided in
Section 5(b) below. The Company shall promptly (but in no event later than three
(3) business days after the “Date of Exercise,” as defined herein) issue or
cause to be issued and cause to be delivered to the Warrant Holder in such name
or names as the Warrant Holder may designate in the Election Notice, a
certificate for the Warrant Shares issuable upon such exercise, with such
restrictive legend as required by the 1933 Act, as applicable. Any person so
designated by the Warrant Holder to receive Warrant Shares shall be deemed to
have become holder of record of such Warrant Shares as of the Date of Exercise
of this Warrant. All Warrant Shares delivered to the Warrant Holder the Company
covenants, shall upon due exercise of this Warrant, be duly authorized, validly
issued, fully paid and non-assessable.

 

b. If the closing price per share of the Common Stock (as quoted by the Nasdaq
Capital Market or other principal trading market, if applicable) reported on the
day immediately preceding the Date of Exercise (the “Fair Market Value”) of one
share of Common Stock is greater than the Exercise Price of one Warrant Share
(at the date of calculation as set forth below), in lieu of exercising this
Warrant for cash, the Warrant Holder may elect to receive that number of Warrant
Shares computed using the following formula:

 

X=Y (A-B)

       A

 

Where X= the number of shares of Common Stock to be issued to the Warrant Holder

 

Y= the number of shares of Warrant Shares purchasable under this Warrant or, if
only a portion of this Warrant is being exercised, the portion of this Warrant
being exercised (at the date of such calculation)

 

A= Fair Market Value

 

B= Exercise Price (as adjusted to the date of such calculation)

 

 



Initial:   CF  

 



   

 



 

For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction in the manner described above shall be deemed to have been
acquired by the Warrant Holder, and the holding period for the Warrant Shares
shall be deemed to have commenced, on the date this Warrant was originally
issued.

 

c. A “Date of Exercise” means the date on which the Company shall have received
(i) this Warrant (or any New Warrant, as applicable), (ii) the Election Notice
(or attached to such New Warrant) appropriately completed and duly signed, and
(iii) payment of the Exercise Price (if this Warrant is exercised on a cash
basis) for the number of Warrant Shares so indicated by the Warrant Holder to be
purchased.

 

d. This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election to
Purchase. If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.

 

e. Notwithstanding any other provision of this Warrant, the Warrant Holder may
not exercise this Warrant if such exercise would cause Warrant Holder’s
beneficial ownership (as defined by Section 13(d) of the Securities Exchange Act
of 1934, as amended) of the Common Stock of the Company to exceed 4.9% of its
total issued and outstanding Common Stock or voting shares. Upon not less than
sixty-one (61) days advance written notice, at any time or from time to time,
the Warrant Holder at its sole discretion, may waive this provision of this
Warrant.

 

f. Notwithstanding any other provision of this Warrant, the Warrant Holder may
not exercise this Warrant if such exercise would cause Warrant Holder’s
beneficial ownership (as defined by Section 13(d) of the Securities Exchange Act
of 1934, as amended) of the Common Stock of the Company to exceed 9.9% of its
total issued and outstanding Common Stock or voting shares.

 

6. Common Share Issuance. Upon receipt by the Company of a written request from
Warrant Holder to exercise any portion of any Warrant, subject to any
limitations on exercise contained in any Warrant, the Company shall have three
(3) business days (“Delivery Date”) to request issuance of the shares of Common
Stock rightfully listed in such request. If the Company fails to timely deliver
the shares, the Company shall pay to Warrant Holder in immediately available
funds $1,000.00 per day past the Delivery Date that the shares are actually
issued. Any amounts due under this Section shall be paid by the fifth (5th) day
of the month following the month in which they accrued. The Company agrees that
the right to exercise its Warrants is a valuable right to Warrant Holder and a
material consideration of it entering this Agreement. The parties agree that it
would be impracticable and extremely difficult to ascertain the amount of actual
damages caused by a failure of the Company to timely deliver shares as required
hereby. Therefore, the parties agree that the foregoing liquidated damages
provision represents reasonable compensation for the loss which would be
incurred by the Warrant Holder due to any such breach. The parties agree that
this Section is not intended to in any way limit Warrant Holder’s right to
pursue other remedies, including actual damages and/or equitable relief.

 

 



Initial:   CF  



 



   

 

  

7. Adjustment of Exercise Price and Number of Shares. The character of the
shares of stock or other securities at the time issuable upon exercise of this
Warrant and the Exercise Price therefor, are subject to adjustment upon the
occurrence of the following events:

 

a. Adjustment for Reorganization, Consolidation, Merger, Etc. In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
“Reorganization”), then, in each case, the Holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the “Effective Date”), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such Holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant). The Company shall ensure that the surviving entity in any
Reorganization specifically assumes the Company’s obligations under this
Warrant.

 

b. Exercise Price Adjustment. If at any time the Company grants, issues or sells
any Common Stock, options to purchase Common Stock, securities convertible into
Common Stock or rights relating to Common Stock (the “Purchase Rights”) to any
person, entity, association, or other organization other than the Holder, at a
price per share less than the Exercise Price, then the Exercise Price hereof
shall be proportionately reduced to match the price per share of the Purchase
Rights. For purposes of clarification, if the exercise price of the Warrant
Shares is $2.00, and if the Company sells Common Stock at $1.50 per share at any
time after the date hereof, then the Exercise Price of Holder’s Warrant Shares
would be adjusted to $1.50. Notwithstanding, the Exercise Price may not exceed
$2.00 per share in any case.

 

c. Adjustments for Stock Dividends; Combinations, Etc. In case the Company shall
do any of the following (an “Event”):

 

(i)            declare a dividend or other distribution on its Common Stock
payable in Common Stock of the Company,

 

(ii)         subdivide the outstanding Common Stock pursuant to a stock split or
otherwise, or

 

(iii)       reclassify its Common Stock,

 

then the number of shares of Common Stock or other securities at the time
issuable upon exercise of this Warrant shall be appropriately adjusted to
reflect any such Event; however, there shall be no adjustment to the Exercise
Price or issuable Warrant Shares in the event of a reverse stock split or other
reduction in the authorized Common Stock of the Company.

 

d. Certificate as to Adjustments. In case of any adjustment or readjustment in
the price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.

 

 



Initial:   CF  

 



   

 



 

8. Registration Rights. This Warrant will have registration rights. The Company
shall prepare and file with the United States Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-1 (the “Form S-1” or
“Registration Statement”) within 30 days of the Issue Date to cover the Common
Stock underlying the Warrants Exercise. The Form S-1 must be effective within
105 days from the Issue date of this Warrant. There shall be monthly liquidated
damages of $35,000 if the Registration Statement is not filed within 30 days
from the Issue Date and/ or declared effective within 105 days from the Issue
Date of this Warrant, which damages shall accrue each month until the applicable
breach (failure to timely file, failure to timely have declared effective, or
both) has been cured. The parties acknowledge and agree that damages which will
result to Holder for Company’s failure to timely file or have declared effective
the Registration Statement shall be extremely difficult or impossible to
establish or prove, and agree that the payment of $35,000 per month is a
reasonable estimate of potential damages and shall constitute liquidated damages
for any breach of this paragraph. Any amounts due under this Section shall be
paid by the fifth (5th) day of the month following the month in which they
accrued. The legal fees associated with filing the Form S-1 shall be paid by
Company.

 

9. Repurchase. If at any time after the Registration Statement registering the
Common Stock underlying the Warrants Exercise with Commission has gone
effective, and is still effective, the Company's Common Stock trades over $3.00
per share for 20 consecutive days, based on the closing price per day, then the
Company shall have the option for thirty (30) days thereafter to elect to
repurchase Warrant Holder’s unexercised Warrants at a price equal $3.00 less the
Exercise Price per Share ($2.00), multiplied by the number of shares represented
by such Warrants to be repurchased by the Company (“Repurchase Price”); provided
that, the Company must provide the Warrant Holder with written notice of its
intent to repurchase , including amount to be repurchased, and Warrant Holder
shall have fifteen (15) days after receipt of such notice (the “Exercise
Period”) to elect to exercise any such Warrants by providing the Company with an
exercise notice per the terms of the Warrant. If after termination of the
Exercise Period, Warrant Holder has not exercised any of the Warrants elected to
be repurchased by the Company, the Company shall have fifteen (15) days
thereafter the end of the Exercise Period to pay Warrant Holder the Repurchase
Price and repurchase the Warrants indicated in its notice, less any Warrants
exercised by Warrant Holder during the Exercise Period.

 

10. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.

 

11. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are (a) delivered if
delivered in person or (b) sent, if sent by email; (ii) on the date initially
received if delivered by facsimile transmission followed by registered or
certified mail confirmation; (iii) on the date delivered by an overnight courier
service; or (iv) on the third business day after it is mailed by registered or
certified mail, return receipt requested with postage and other fees prepaid as
follows:

 

 



Initial:   CF  

 



   

 

 

If to the Company:

 

EDISON NATION, INC.

909 New Brunswick Ave

Phillipsburg, NJ 08865

Email Address: cferguson@edisonnation.com

Attn: Christopher Ferguson

 

If to the Warrant Holder:

 

Greentree Financial Group, Inc.

7951 S.W. 6th Street, Suite 216

Plantation, Florida 33324

Email Address: chriscottone@gtfinancial.com

Attn: R. Chris Cottone

  

12. Miscellaneous.

 

a. This Warrants is being granted pursuant to the terms of that certain Loan
Agreement, dated as of January 22, 2020 by and between the Company and the
Warrant Holder (the “Loan Agreement”). If not otherwise defined herein, all
capitalized terms herein shall have the meanings given to them in the Loan
Agreement. Further, all of the terms, representations, warranties, agreements,
covenants and conditions set forth in the Loan Agreement are incorporated herein
by reference. To the extent that there is a conflict between any condition, term
or provision of this Warrant and the Loan Agreement, the conditions, terms, and
provisions set forth herein shall specifically supersede the conflicting
conditions, provisions and/or terms in the Loan Agreement.

 

b. This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Warrant may
be amended only in writing and signed by the Company and the Warrant Holder.
Holder may assign this Warrant without consent from the Company but in
accordance with the restrictions herein.

 

c. Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.

 

d. This Warrant shall be governed by, construed and enforced in accordance with
the internal laws of the State of Florida without regard to the principles of
conflicts of law thereof.

 

e. The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

 



Initial:   CF  



 



   

 

  

f. In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

g. The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.

 

  EDISON NATION, INC.               By:   /s/ Christopher Ferguson   Name:
Christopher Ferguson   Title:    Chief Executive Officer



 

 



Initial:   CF  



 

   

 

 

FORM OF ELECTION TO PURCHASE

 

(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)

 

 

To: EDISON NATION, INC.

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase (check applicable box):

¨ ________ shares of the Common Stock covered by such Warrant; or

 

¨ the maximum number of shares of Common Stock covered by such Warrant pursuant
to the cashless exercise procedure set forth therein.

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of (check applicable box or boxes):

 

¨ $__________ in lawful money of the United States; and/or

 

¨ the cancellation of such portion of the attached Warrant as is exercisable for
a total of _______ shares of Common Stock (using a Fair Market Value of $_______
per share for purposes of this calculation); and/or

 

¨ the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 5 of the Warrant, to exercise
this Warrant with respect to the maximum number of shares of Common Stock
purchasable pursuant to the cashless exercise procedure set forth in Section 5.

 

After application of the cashless exercise feature as described above,
_____________ shares of Common Stock are required to be delivered pursuant to
the instructions below.

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.

 

 

 

 

 

Name of Warrant Holder:

 

(Print)___________________________________

(By:)____________________________________

(Name:)_________________________________

(Title:)__________________________________

Signatures must conform in all respects to the name of the Warrant Holder on the
face of the Warrant.

 

 



Initial:         





 

   



 

 